Citation Nr: 0416291	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  99-05 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Propriety of the initial 20 percent evaluation for an 
undiagnosed illness characterized by fatigue, joint/muscle 
pains, sleep disturbances, memory loss, and headaches.

2.  Entitlement to service connection for an undiagnosed 
illness characterized by depression, irritability, 
nightmares, and night sweats.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a psychiatric 
disability (other than PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1990 to January 
1992.  She served in the Southwest Asia Theater of Operations 
during the Gulf War from December 1990 to May 1991.  Her 
decorations include a Southwest Asia Service Medal with two 
Bronze Stars.

This appeal arises from April 1996 and October 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  In these decisions, the 
RO denied entitlement to service connection for PTSD, a 
psychiatric disability (other than PTSD), and an undiagnosed 
illness under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 for psychiatric symptoms characterized as 
depression, irritability, nightmares, and night sweats.  The 
RO also granted service connection for an undiagnosed illness 
characterized by fatigue, joint/muscle pains, sleep 
disturbances, memory loss, and headaches.  This disorder was 
evaluated as 10 percent disabling effective from November 2, 
1994.

By subsequent rating decision of January 2000, the veteran's 
undiagnosed illness was granted an increased evaluation to 20 
percent disabling.  The effective date remained the same.  
The veteran has continued her appeal.

As discussed below, the issues of entitlement to service 
connection for a psychiatric disability (to include PTSD) are 
being REMANDED to the RO via the Veterans Benefits 
Administration's Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.




FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issues has been obtained.

2.  The veteran's undiagnosed illness with signs and symptoms 
of fatigue, joint/muscle pain, sleep disturbances, memory 
loss, and headaches is characterized by nearly constant 
symptoms that restrict routine daily activities by less than 
25 percent of her pre-illness level and result in periods of 
incapacitation of less than four weeks total duration a year.

3.  The competent and most probative evidence establishes 
that the veteran's signs and symptoms of depression, 
irritability, nightmares, and night sweats are attributable 
to diagnosed psychiatric illnesses.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent 
disabling for an undiagnosed illness characterized by 
fatigue, joint/muscle pain, sleep disturbance, memory loss, 
and headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.88b, 
Diagnostic Code 6354 (2003).

2.  The veteran is not entitled to service connection for an 
undiagnosed illness, characterized by depression, 
irritability, nightmares, and night sweats.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board of Veterans' Appeals (Board) is 
satisfied that all relevant facts regarding the issues of 
entitlement to increased evaluation for an undiagnosed 
illness characterized by fatigue, joint/muscle pain, sleep 
disturbances, memory loss, and headaches; and service 
connection for another undiagnosed illness characterized by 
signs and symptoms of depression, irritability, nightmares, 
and night sweats have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to notify or assist.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 1991 & 2002).  As discussed below, the 
development conducted by VA in this case fully meets the 
requirements of the old provisions of 38 U.S.C.A. § 5107(a) 
(West 1991) and the new provisions of 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).  The recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant, and to ask the claimant provide any evidence in 
his or her possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In letters issued 
in January 1995, February 1996, January 2002, and August 
2003, VA informed the veteran of the actions she must take 
and the type of evidence required in order to establish her 
current claims, to include lay/medical evidence that would 
link her current signs and symptoms to her military service 
and/or medical evidence of continuing treatment for these 
chronic signs and symptoms since her military service.  The 
letter of August 2003 specifically informed her that to be 
awarded an increased evaluation for her service-connected 
signs and symptoms, the evidence must show that this service-
connected undiagnosed illness had gotten worse.  These 
letters also notified the veteran of the type of actions that 
were required of her, to include her identification of 
pertinent evidence and her own attempt to obtain and forward 
this evidence to VA.  The letters informed her of the 
development that would be completed by VA in substantiating 
her claim, to include obtaining pertinent medical records and 
a VA examination, if appropriate.  

In the Statement of the Case (SOC) of December 1998 and the 
Supplemental Statements of the Case (SSOC) of January 2000 
and August 2003, VA specifically notified the veteran of the 
evidence that it had considered.  The SOC and SSOC also 
notified her of the pertinent laws and regulations and the 
reasons and bases for VA's decision.  Specifically, the SOC 
and SSOC notified the veteran of the law and regulations 
governing the grant of entitlement to service connection for 
a disease or injury, service connection for an undiagnosed 
illness under 38 C.F.R. § 3.317, increased evaluations for 
service connected disorders, extra-schedular evaluations 
under 38 C.F.R. § 3.321(b)(1), and the diagnostic criteria at 
38 C.F.R. § 4.88b.  She was also notified of both the old and 
new laws and regulations governing VA's duty to notify and 
assist and given an opportunity to comment on them.  Based on 
the above analysis, the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claims in the possession of the Federal 
government have been obtained, to include military and all 
identified VA medical records, at least concerning the issues 
decided below.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  In her substantive appeal (VA Form 9) 
submitted in February 1999, the veteran appears to indicate 
that she was seeing a private physician for treatment of her 
PTSD, who was being paid by VA.  The RO requested in a letter 
of March 1999 that the veteran provide additional information 
about this treatment so that it could be obtained and 
associated with the claims file.  The veteran has not 
provided any additional information on this treatment.  See 
38 C.F.R. § 3.159.    Regardless, these records are clearly 
not attributed to treatment of the service connected 
undiagnosed illness.  In addition, as the record is clear 
that the veteran's psychiatric signs and symptoms are 
attributed to a diagnosed disorder (the veteran comments on 
the VA Form 9 of February 1999 are a clear admission of such 
a diagnosis), development of this evidence in connection with 
this claim is not warranted.

The veteran has not alleged that she has filed claims for, or 
is currently in receipt of, Workers' Compensation or Social 
Security Administration disability benefits, and there is no 
indication that other Federal department or agency records 
exist that should be requested.  See 38 U.S.C.A. § 5106.  

In addition, the veteran was afforded VA compensation 
examinations in April 1995, May 1997, and August 1999.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA 
examiners reported accurate medical histories, provided 
examination findings regarding the veteran's signs and 
symptoms of an undiagnosed illness, and provided the 
appropriate diagnoses (or lack thereof) and etiological 
opinions.  In addition, the latest examiner of August 1999 
clearly indicated that he had reviewed the medical history 
contained in the claims file.  In any event, the reported 
medical histories appear accurate.  Therefore, these 
examinations are fully adequate for providing evidence 
regarding the existence and etiology of the veteran's current 
signs and symptoms.  

The veteran's representative argued in a May 2004 Brief to 
the Board that the August 1999 compensation examination was 
too remote to accurately reflect the veterans current level 
of impairment from her service-connected undiagnosed illness.  
Therefore, this claim should be remanded in order to obtain a 
new examination.  The representative cited to the Court's 
holding in Proscelle v. Derwinski, 2 Vet. App. 629 (1992) in 
support of this contention.  However, in Proscelle the record 
before VA "contained no evidence of the then-current level 
of the veteran's service-connected disability..."  Id. at 632-
33.  This is not the case in the current appeal.  The RO has 
obtained and associated with the claims file the veteran's 
ongoing outpatient treatment records dated from August 1999 
to as late as August 2003.  These records provide the 
veteran's noted symptomatology and her healthcare providers' 
assessments.  Based on the information in these treatment 
records, the Board finds that it has sufficient lay and 
medical evidence to render an equitable decision on the level 
of symptomatology associated with the service-connected 
undiagnosed illness.

The veteran has identified private medical treatment and 
these records were obtained in January and February 1995.  
She has also alluded to additional private treatment since 
those dates.  In letters issued in February 1996, March 1997, 
March 1999, May 1999, January 2002, and August 2003, VA has 
repeatedly asked the veteran to provide sufficient 
identification and signed releases so that these treatment 
records could be obtained.  She has not provided the 
sufficient detail or signed release forms required to obtain 
this evidence.  Without such cooperation, VA is not required, 
and in fact unable, to assist the appellant in this matter.  
See 38 U.S.C.A. § 5107(a) (A claimant has the responsibility 
to present and support a claim for benefits.); see also Wood 
v. Derwinski, 1 Vet. App. 190, 191 (1991) (The duty to assist 
is not always a one-way street.  If a veteran wishes help, 
she cannot passively wait for it in those circumstances where 
she may or should have information that is essential in 
adjudicating a claim.)  Based on the numerous letters 
requesting this private evidence (in fact, the letter of 
March 1999 specifically referenced the private physician by 
name) and that she was notified in the SOC and SSOCs of the 
evidence contained in the claims file, the Board finds that 
VA has met its duty to notify the veteran of an inability to 
obtain identified private records.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

A review of the claims file indicates that the veteran 
requested a hearing before a local VA Decision Review Officer 
(DRO) on a VA Form 9 submitted in February 1999.  However, 
she withdrew this request in April 1999.  By letter of March 
2004, VA informed the veteran that his case was being 
forwarded to the Board and, in effect, that it would not 
undertake any further development in her claim.  Based on the 
above analysis, the Board finds that VA has obtained all 
available evidence relevant to the veteran's current claims.  

Her current representative pointed out its Brief of May 2004 
that a different veteran's organization had prepared the 
latest VA Form 646 submitted on September 29, 2000, and 
contended that the case should be remanded to the RO so that 
the current veteran's representative (sitting at the RO) 
could prepare a statement.  The veteran submitted a VA Form 
21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) dated September 13, 2000.  
However, the date stamp as received by VA was not until 
October 10, 2000.  Thus, the RO was not informed of the 
change in representative until after it had obtained the VA 
Form 646 from the old representative.  

The Board finds that the lack of a statement from the 
representative sitting at the RO has not prejudiced the 
veteran.  The case was referred to the correct veteran's 
organization representative sitting at the Board who 
thoroughly reviewed the claims file and prepared a 
comprehensive brief to the Board.  This representative 
appears to admit that further comment by a representative at 
the RO would be superfluous as the May 2004 Brief states:

We direct the Board's attention to 
arguments previously advanced, by the 
appellant and her local representative.  
Specifically, we draw attention to the 
contents of the substantive appeal, and 
the briefs filed by or on behalf of the 
appellant.  It is believed that they have 
introduced into record essential elements 
of the appellant's position on the issue 
and emphasized pertinent VA regulatory 
provisions to support the case.  As the 
facts have been previously presented and 
the appellant's contentions relating to 
the issues remain the same in substance, 
they are incorporated by reference.  
(Emphasis added).

As the current veteran's representative has had the 
opportunity to fully review the claims file and present 
relevant contentions to the Board prior to appellant review, 
such review and presentation by a representative at the RO 
would merely be redundant and needlessly delay adjudication 
of this appeal.

The Board notes that changes to regulations at 38 C.F.R. 
§ 3.317 were made during the pendency of this appeal.  See 66 
Fed.Reg. 56614, 56615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)); 68 Fed.Reg. 34541, 34542 (June 10, 
2003) (to be codified at 38 C.F.R. § 3.317(a)(2)(i)).  The 
veteran has not been informed of these changes, although 
presumably the RO considered these changes in preparing its 
SSOC of August 2003.  See Clemmons v. West, 206 F.3d 1401, 
1403-02 (Fed. Cir. 2000) (According to the presumption of 
administrative regularity government officials are presumed 
to carry out their duties in good faith and proof to the 
contrary must be almost irrefragable to overcome that 
presumption.)

The change noted in 66 Fed.Reg. 56614 merely extended from 
December 2001 to December 2006 the date by which signs and 
symptoms of an undiagnosed illness must become manifest in 
order to apply the presumptions under 38 C.F.R. § 3.317.  
Changes noted in 68 Fed.Reg. 34541 added additional signs and 
symptoms to which presumptive service connection can be 
applied.  The Board finds that these changes have no 
substantive effect on the veteran's current claims.  As the 
current case concerns the initial evaluation for an 
undiagnosed illness and the service connection for the 
psychiatric signs and symptoms can be clearly attributed to 
diagnosed disorders, the noted changes have no effect on the 
outcome of the issues decided below.  Therefore, adjudication 
of these claims at this time would not prejudice the veteran 
and is merely harmless error.

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in August 2003 that 
discussed the requirements of the VCAA, the RO requested that 
she submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 30 days.  However, this 
letter also informed the veteran that she could take up to a 
year from the date of this letter to submit the requested 
evidence.  Regardless, the provisions of the Veterans 
Benefits Act of 2003 now allow VA to complete decisions prior 
to the one year appeal period under 38 U.S.C.A. § 5103(b)(1).  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  This provision was made 
retroactively effective from November 9, 2000.  Id. at 
§ 701(c).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In April 1996 and 
October 1997, the RO initially denied the claims on appeal.  
The veteran was not informed of VA's new duty to assist 
provisions until August 2003.  Because the VCAA notice in 
this case was not provided to the appellant prior to the 
initial AOJ adjudication denying the claims, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  While the Court 
did not address whether, and, if so, how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway, 
supra. (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 
supra.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2003 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Evaluation of An Undiagnosed Illness Characterized by 
Fatigue, Joint/Muscle Pains, Sleep Disturbances, Memory Loss, 
and Headaches.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (2001).  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by a Notice of 
Disagreement (NOD) expressing disagreement with an initial 
rating award.  As such, separate ratings may be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, based on the following analysis, the 
Board concludes that the disability in the current case has 
not significantly changed; therefore, a uniform rating is 
warranted.

The veteran has asserted that her symptoms of fatigue, 
joint/muscle pains, sleep disturbances, memory loss, and 
headaches affect her everyday and restrict her daily 
activities and possibilities for employment.  She did 
acknowledge in her substantive appeal of February 1999 that 
the severity of these symptoms varied from day to day.  She 
noted in October 1995 that her headaches were a daily 
occurrence and sometimes caused her confusion.  The veteran 
reported that sleep disturbances happened three to four times 
a week.  She claimed that joint and muscle pain, primarily in 
her low back, occurred two to three times a week.  During 
these episodes, her hip would lock and she needed assistance 
in ambulating.  This symptomatology was corroborated in lay 
statements from friends and family submitted in April 1996.  

However, in a written statement of April 2001, the veteran 
attributed her symptoms of sleep disturbances to nightmares 
from her experiences during the Gulf War.  She also appears 
to contend that her trouble with concentration and memory are 
the result of her PTSD.  She claimed that six days out of the 
week her sleep is interrupted with nightmares.  The veteran 
asserted that she is effectively housebound due to her 
inability to remember where she is or where she is going.  
However, she later contended in the same letter that her 
undiagnosed illness had caused fatigue, joint/muscle pain, 
sleep disturbances, memory loss, and headaches.  She claimed 
that these symptoms prevented her from being employed.  

Private treatment records dated from March 1992 to January 
1994 noted treatment for a skin disorder and upper 
respiratory infection.  A private outpatient record of 
November 1994 noted the veteran's complaints included 
fatigue, migratory joint pain, and sleep disturbances.  The 
assessments included estrogen deficiencies.  

A VA compensation examination of April 1995 noted the 
veteran's complaints of fatigue to the point she could only 
run a distance of a few blocks.  She complained of headaches 
and joint pain (to include the low back, knees, shoulders, 
and neck).  The veteran claimed that she would develop low 
back pain with any movement or with sitting for more than 
five to ten minutes.  On examination, her neck was within 
normal limits.  Range of motion in the low back was flexion 
to 85 degrees, extension to 22 degrees, bilateral side 
bending to 22 degrees, bilateral rotation to 25 degrees.  
There was no overt scoliosis or postural abnormality 
associated with the spine.  Range of motion in the shoulders 
was bilateral forward flexion and abduction to 160 degrees, 
and internal and external rotation to 80 degrees.  Range of 
motion in the knees was from 0 to 140 degrees.  There was no 
laxity or crepitus noted with the joints.  Sensation to light 
touch was intact and deep tendon reflexes were present.  
Muscle strength was five on a scale from one (very weak) to 
five (normal) throughout all extremities.  The diagnoses 
included tension headaches; arthralgias of the knees, 
shoulders, and neck; and lumbosacral strain.  

During her VA psychiatric examination of April 1995, she 
complained of sleep disturbances, apparently due to 
nightmares associated with her military experiences.  On 
examination, her short and long term memory were generally 
intact.  The impressions were severe major depression and 
anxiety disorder not-otherwise-specified (NOS).  

A VA compensation examination of May 1997 noted complaints of 
mild pain in her knees, shoulders, neck, and low back.  X-
rays of these joints were reportedly unremarkable.  There was 
no history of rheumatoid arthritis, rheumatoid nodules, or 
inflammatory arthritic condition.  Examination of neck, 
knees, shoulders, and low back was noted to be unremarkable.  
Deep tendon reflexes were present and symmetric, and muscle 
strength and sensation were all intact.  The impressions 
included arthralgias of the knees, shoulders, neck, and 
lumbosacral spine; and status post lumbar strain.  This 
physician indicated that a combination of the veteran's heavy 
cigarette smoking and drinking to put herself to sleep, 
suggests that her lifestyle may contribute to her multiple 
somatic complaints.  

VA outpatient record of May 1997 noted complaints of fatigue 
and difficulty sleeping, requiring her to be recumbent during 
part of each day.  She claimed to experience bitemporal 
headaches that occurred during awaking and with activity.  
The impression was post-Gulf [War] fatigue and headaches of 
questionable etiology.  Outpatient records dated from 
December 1997 to June 1998 noted complaints of fatigue, 
headaches, and arthralgias.  In June 1998, the veteran 
indicated that her headaches continued to be as severe with 
treatment as before.  The assessment was migraine headaches 
and to rule out Persian Gulf Syndrome.

A VA neurological consultation was given to the veteran in 
September 1998.  It was indicated that her headache 
complaints were being treated with Verapamil for the past two 
months.  Prior to this treatment, the veteran indicated that 
she had two headaches a week, but since the start of this 
treatment, she now has from zero to one headache a week.  Her 
headaches were described as pain and throbbing that would 
last from one to six hours.  She reported that during 
headaches she was positive for aura of seeing "spots" and 
had photophobia prior to the onset of the headaches.  The 
veteran also noted that while she was positive for nausea, 
she did not have vomiting during her episodes of headaches.  
The impression was classic migraine [headaches].  In December 
1998, the veteran reported that her headache symptoms had 
remained about the same.  She complained of feeling like she 
had the flu most of the time and was not sleeping well.  The 
impressions were headaches relieved by prescribed medication, 
questionable Persian Gulf Syndrome, and PTSD resulting in 
poor sleep.  

In January 1999, the veteran complained that she could not 
sleep because she would "kick, scream, and fight all 
night."  She indicated that she was scared and would not go 
out of her house very often.  She also complained of 
difficulty focusing on reading for any length of time.  The 
assessments were anxiety and questionable PTSD with 
difficulty sleeping at night.  In February 1999, the veteran 
complained of continued trouble maintaining focus on any 
activity that required prolonged attention.  The assessment 
was "[continued] difficulties with retention of verbal and 
written information, sleeping better with prescribed 
medication."  The examiner questioned whether the veteran's 
complaints were due to attention deficit disorder versus 
traumatic events from Persian Gulf.  

In April 1999, the veteran indicated that her headaches 
happened less frequently and were not as severe.  However, 
she complained of chronic fatigue.  She noted episodes of 
fatigue approximately every three to four weeks, with some of 
these episodes lasting over one week.  The assessment was 
fatigue due to Persian Gulf Syndrome and headaches.  A 
separate outpatient record of April 1999 reported that the 
veteran's "classic migraine" headaches had been under 
treatment since September 1998.  These headaches were 
described as beginning in the right parietal portion of her 
head and then radiated to the right occipital portion of the 
head, with symptoms of aura and nausea.  She was treated with 
Verapamil (which had reduced the frequency of her headaches 
from two to three episodes a week to two a month) and 
Imitrex, the latter taken with positive effect as an abortive 
treatment.  Her examination on this date was normal.  The 
assessment was migraine [headaches] controlled with 
preventive and abortive treatment.

A VA counseling record of April 1999 noted that the veteran 
was sleeping at night with the use of prescribed medication.  
She was also reported to be more energetic in the mornings.  
It was noted therapy was being terminated upon the veteran's 
request and due to her positive progress.  

In June 1999, she complained of a sharp pain in her low back 
and hips that began four days before while during laundry.  
The diagnostic impression was acute lumbar spine [pain].  A 
separate outpatient record of June 1999 noted this injury and 
found no neurological symptoms present.  X-ray of the low 
back was reported to have no significant findings.  Range of 
motion in the back was full flexion, extension to half of 
normal, and lateral shifts that were "OK" but had pain on 
right shift.  The veteran was told to perform physical 
exercise/therapy to alleviate injury.  In late June 1999, the 
veteran reported that her back pain was getting better.  
Range of motion was found to be extension to 3/4 of normal with 
flexion to one inch above ankles.  An outpatient follow-up 
dated a few days later indicated that the veteran's pain was 
lessening, but would still "grab" at times.  Range of 
motion was extension 3/4 of normal and flexion to her toes.  
The veteran indicated that her normal flexion was to be able 
to put her hands on the floor.  A few days later, the veteran 
was noted to walk normally for the first time since her 
injury.  Range of motion was forward flexion to the floor and 
extension 4/5 of normal.  In early July 1999, the veteran was 
reported to be almost pain free.  She had full range of 
motion.  

The veteran was afforded another VA compensation examination 
in August 1999.  She complained of feeling like she had the 
flu symptoms all the time with aching in her back and hips.  
Her other complaints included feeling constantly tired, 
nausea, weakness, sore throat, and pain in her joints.  The 
veteran claimed that the pain in her muscles and joints was 
similar to the feeling after over exercising.  She also 
complained of chronic headaches with associated symptoms of 
nausea, right-sided head pain, vomiting, and light 
intolerance.  The veteran acknowledged that with the use of 
her prescribed medication her frequency of headaches had been 
reduced to two to three a month.  Her current headaches would 
reportedly leave her prostrated from one to two hours.  On 
examination, no abnormality was reported to exist with her 
joints.  Her muscle strength was five on a scale from one to 
five.  Her cranial nerves were grossly intact.  The diagnoses 
included chronic fatigue syndrome of questionable etiology 
and migraine-type headaches.  Regarding the former diagnosis, 
the examiner indicated physical examination was negative and 
that laboratory testing had made the existence of polymyalgia 
rheumatica doubtful.  Regarding the latter diagnosis, the 
examiner opined that the veteran suffered prostrating attacks 
approximately three times a month which each attack lasting 
one to two hours.

In December 2000, the veteran reported continued symptoms of 
insomnia, memory loss, and generalized joint pain, which she 
appeared to attribute to PTSD.  She indicated that the 
private psychiatrist she was seeing was no longer helpful to 
her.  The assessments included PTSD and female climacteric 
state.  She was referred to the VA's mental health clinic for 
treatment.  

The veteran was given a psychological evaluation in February 
2001.  Her complaints included sleep disturbance and memory 
loss.  The veteran noted that she had trouble falling asleep 
and staying asleep.  She indicated that her sleep was 
interrupted by dreams/nightmares and due to a "restless 
leg."  The veteran acknowledged that she had not regularly 
taken her medication prescribed for her sleep problems, but 
instead used it only when she could not fall asleep.  She 
noted that she would go for five weeks with no sleep problems 
and then had two weeks of sleep disturbances.  The veteran 
also complained of memory loss and confusion with episodes of 
her losing awareness of where she was going and why she was 
leaving home.  She indicated that she would have to stop 
during these episodes and remember what were her intentions.  
The veteran denied symptoms associated with headaches.  She 
noted that she would try to exercise, but lacked strength and 
endurance.  The veteran indicated that she did have "good" 
days free of symptoms, but her "bad" days out numbered the 
good.  The psychologist noted that neurological examination 
and brain computerized tomography (CT) scans had been normal.  
On examination, the veteran's concentration, attention, and 
memory were found to be "OK."  The assessment was 
adjustment disorder with mixed emotions and sleep problem.  

In a VA counseling note of February 2001, the veteran 
attributed her sleep disturbances to her dreams associated 
with her experiences during the Gulf War.  The assessment was 
adjustment disorder with mixed emotions and sleep problem.  
On another outpatient of February 2001, the veteran reported 
having three episodes a month of headaches.  The assessments 
included headaches.  In late February 2001, the veteran 
reported better sleep (and had not been awaken by nightmares 
in the past two weeks) with the use of her new prescribed 
medication.  The assessment continued to be adjustment 
disorder with mixed emotions and sleep problem.  

A VA mental health outpatient record of March 2001 noted the 
veteran's report of sleeping well, usually eight hours a 
night.  She still reported having dreams/nightmares and would 
obsess on these dreams during the day.  The veteran reported 
that her energy level was poor and her main activity was 
gardening around her house.  She felt her grogginess during 
the day was related to her medication prescribed to help her 
sleep.  The veteran indicated that she did have some day were 
she felt normal, but most days she felt like she was walking 
around in mud.  The assessment was mood disorder (NOS).  
Another outpatient record of June 2001 noted her sleep was 
better with less dreams.  She also reported less morning 
somnolence.  However, she reported no improvement in her 
energy or focus.  She continued to feel drained most days and 
indicated her belief that she could not get anything 
accomplished.  The assessments were mood disorder (NOS) and 
adjustment disorder.  

A VA counseling record of June 2002 reported that the 
veteran's primary complaint was not feeling depressed, but 
mad and agitated.  She reported periodic insomnia.  The 
assessment was mood disorder.  In September 2002, the veteran 
reported that she was sleeping fairly well, but still 
suffered with fatigue and muscle cramping.  She reported that 
these symptoms had waxed and waned over the years and she 
felt these symptoms were the result of her military service 
in Saudi Arabia.  The assessments were anxiety disorder and 
chronic fatigue.  A VA outpatient record of November 2002 
that the veteran's recently prescribed medication had helped 
her to better focus and sleep well.  However, she still 
suffered with multiple arthralgias that waxed and waned.  The 
veteran reported that some days she felt almost normal, but 
then would wake up stiff with very tense muscles.  She 
described these symptoms as equivalent to when a person over 
exercises and their muscles become sore.  The assessments 
were general anxiety disorder, PTSD, and questionable Gulf 
War syndrome.

In January 2003, the veteran complained of anxiety symptoms 
that consisted of tenseness and poor concentration.  These 
symptoms waxed and waned and were associated with muscle 
tension, gritting her teeth, etc.  Her anxiety symptoms were 
reportedly triggered by media coverage of world events, to 
include the war in Iraq.  She reported that Flexeril had 
helped her generalized muscle tension and that she was 
sleeping "OK."  It was reported that she had "excessive 
thoughts" regarding her financial situation and physical 
problems, and these thoughts often kept her awake.  The 
assessment was depression and anxiety.  An outpatient record 
of March 2003 reported that the veteran has having more 
trouble falling asleep in the last several months due to 
world events, primarily media coverage and her friends asking 
her opinion about the war in Iraq.  The assessment was 
depression and chronic undiagnosed illness.  

In a primary care outpatient record of April 2003, the 
veteran reported that she was doing much better than before.  
No abnormalities were reported on physical examination and 
the assessment was "stable" headaches.  A mental health 
outpatient record of May 2003 noted that the events of the 
Iraqi War had triggered her psychiatric symptoms.  She also 
reportedly had tapered her hormone replacement therapy due to 
recent suggestions from medical research.  She reported some 
increase in depressive symptoms, insomnia, and morning 
somnolence.  The veteran claimed that she could not fall 
asleep at night because she could not "shut [her] mind 
off."  She also reported reduced headaches with episodes 
occurring two to three times a month.  The veteran reported 
her tentative involvement with coaching a softball team.  The 
assessment was depression (somewhat improved) with persistent 
chronic fatigue symptoms.  

In early August 2003, the veteran reported right elbow pain 
due to a softball injury.  On examination, sensation and 
pulses were intact.  There was good passive range of motion, 
but pain with active elbow flexion.  Muscle strength was five 
on a scale from one to five.  X-rays revealed no acute 
fracture.  The assessment was apparent soft tissue injury to 
the ulnar epicondyle region.  

The veteran's undiagnosed illness characterized by fatigue, 
joint/muscle pain, sleep disturbances, memory loss, and 
headaches is currently rated 20 percent disabling effective 
from November 2, 1994 under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.88b, Diagnostic Code (Code) 6354 
(chronic fatigue syndrome).  Under this Code, a 20 percent 
evaluation is awarded for symptoms of debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion) or a combination of other signs and 
symptoms which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  

A 40 percent evaluation under Code 6354 requires symptoms 
which are nearly constant and restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or; 
which wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total duration per 
year.  A 60 percent evaluation requires symptoms which are 
nearly constant and restrict routine daily activities to less 
than 50 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least six 
weeks total duration per year.  A total disability evaluation 
requires symptoms that are nearly constant and so severe as 
to restrict routine daily activities almost completely and 
which may occasionally preclude self-care.

The "NOTE" at Code 6354 indicates that chronic fatigue 
syndrome will be considered incapacitating only while it 
requires bed rest and treatment by a physician.

The veteran's statements to VA contend that her headaches and 
confusion were daily occurrences, her sleep disturbances 
happened six nights a week, and her joint/muscle pain had 
episodes that occurred two to three times a week (which 
restricted her hip motion to the point of needing assistance 
with ambulation).  However, the reported symptomatology and 
findings on examination do not support these lay contentions. 

In an outpatient record of May 1997, the veteran claimed that 
her fatigue and sleep disturbance forced her to be 
"recumbent" part of each day.  However, in the majority of 
her related symptoms, she has described general feelings of 
flu-like symptoms.  In April 1995, she had only noted that 
her fatigue limited her running to a few blocks.  The 
majority of the related complaints show that she has had a 
general feeling of fatigue without any noted episodes of 
incapacitation or bedrest.  In fact, in April 1999, she 
claimed that the fatigue episodes only happened every three 
to four weeks.  There is no lay evidence or medical opinion 
in the treatment records or examinations that indicates the 
sleep disturbances or memory loss has resulted in 
incapacitation or prescribed bedrest by a physician. 

Regarding her joint/muscle pain, the veteran has consistently 
noted "mild" constant pains and aches similar to feelings 
of over exercise.  While the medical records noted episodes 
of injury in April 1995, July 1999, and August 2003, for low 
back or right elbow pain and limited motion, these were 
clearly attributed to an intercurrent injury.  The medical 
records indicate that with treatment these acute symptoms 
resolved.

Finally, the only medical opinion of record that has 
attributed any of the symptoms of the veteran's undiagnosed 
illness to episodes of incapacitation is the examiner's 
opinion of August 1999.  This examiner opined that the 
veteran's headaches resulted in three incapacitating episodes 
a month lasting from one to two hours.  Based on this lay 
evidence and medical opinion, the headaches result in 
approximately three days of incapacitation a year.  (3 
episodes X 2 hours = 6 hours a month X 12 months = 72 total 
hours / 24 hour days = 3 days a year).  This level of 
incapacitation does not warrant an evaluation of 40 percent 
disabling under Code 6354.

While the veteran has claimed more significant episodes of 
incapacitation due to the service-connected symptoms, the 
medical evidence does not support these claims.  As noted 
above, the only medical opinion confirming such episodes was 
in August 1999 and this was only attributed to symptoms of 
headaches.  Actual examinations of the veteran have failed to 
find any verifiable signs and symptoms exist.  Orthopedic 
examination of the veteran's muscles and joints has failed to 
show any abnormalities, except for examination in April 1995, 
which noted slight limitation of motion in the lumbar spine 
area.  However, except for a period of acute symptomatology 
associated with an intercurrent injury in June 1999, the 
veteran's lumbar spine motion was found to be normal.  The 
neurological and psychiatric treatment records have 
consistently reported significant improvement in her 
headaches, sleep disturbances, and memory loss with 
treatment.  In fact, repeated psychiatric evaluations have 
failed to identify any impairment of concentration or memory 
loss on examination.  Based on this evidence, the Board finds 
that the veteran's symptoms of fatigue, joint/muscle pain, 
sleep disturbances, memory loss, and headaches do not support 
a higher evaluation for her service-connected undiagnosed 
illness.

The Board finds the symptoms attributed by the medical 
evidence to undiagnosed illness do not restrict the veteran's 
routine daily activities to 50 to 75 percent of her pre-
illness level.  Her sleep disturbances, memory loss, and 
headaches have all been noted to have undergone improvement 
in recent years with treatment.  Regarding her fatigue and 
joint/muscle pain, the veteran reported complaints in May 
1997 as "mild" and in August 1999 as flu-like symptoms.  
She noted her aches are constant and feel like she has over 
exercised.  While on most occasions she has claimed these 
symptoms are constant, in April 1999 she indicated that 
episodes of fatigue only happened every three to four weeks.  
The majority of the veteran's reported symptomatology 
indicates that these symptoms are mild to moderate and 
constant in nature.  While she has claimed that she cannot 
work, the veteran has not presented any corroborative 
evidence that she was forced to quit or was refused 
employment due to her signs and symptoms.  She has reported 
that she does gardening around her house and coaches softball 
teams.  The Board finds that based on the reported 
symptomatology and the veteran's activities, her routine 
daily activities have not been restricted to more than 25 
percent of her pre-illness level.

The veteran has claimed that she would not be able to obtain 
or sustain employment due to her signs and symptoms of an 
undiagnosed illness.  According to 38 C.F.R. § 3.321(b)(1), 
in the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  

There is no allegation or evidence that the veteran's 
symptoms of an undiagnosed illness have resulted in her being 
hospitalized in recent years.  In addition, the majority of 
the medical examinations have failed to confirm or find any 
pathology associated with the service-connected symptoms.  As 
noted above, the lay evidence from reported symptoms on 
examination establishes that the veteran has constant mild 
symptoms of fatigue and joint/muscle pain, with episodes of 
sleep disturbance, memory loss, and headaches that wax and 
wane.  Medical opinion establishes that she is only 
incapacitated for approximately three days a year due to 
these symptoms.  She has not provided any corroborative 
evidence that she cannot be hired or has been fired due to 
her symptoms.  In fact, she reports the ability to do 
gardening around her house and plays/coaches softball teams.  
Based on this lay and medical evidence, the Board finds that 
the veteran's undiagnosed illness, while impacting her 
ability to work, has not caused a marked interference with 
her ability to be employed.  Thus, the level of interference 
with the veteran's industrial abilities due to the 
undiagnosed illness is fully contemplated in her current 
evaluation under the rating schedule.  Based on this 
evidence, the Board finds that the veteran's service-
connected undiagnosed illness does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, this issue does not warrant referral 
for an extra-schedular evaluation.


Service Connection for An Undiagnosed Illness Characterized 
by Depression, Irritability, Nightmares, and Night Sweats

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms to 
include neuropsychological signs and symptoms.  This chronic 
disability must have become manifest either during active 
service in the Southwest Asia Theater of Operations during 
the Gulf War, or to a degree of 10 percent or more not later 
than December 2006, and by history, physical examination, and 
laboratory tests it cannot be attributed to any known 
clinical diagnosis.  Such a chronic, undiagnosed illness will 
then be service connected unless there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia Theater of Operations 
during the Gulf War; or there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from service in the Southwest Asia Theater of 
Operations during the Gulf War and the onset of the illness; 
or there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317.

The veteran has contended that her psychiatric signs and 
symptoms of depression, irritability, nightmares, and night 
sweats are the result of an undiagnosed illness arising from 
her military service in the Gulf War.  As a layperson, the 
veteran is competent to provide evidence on injuries and 
symptomatology.  However, she is not competent to provide 
evidence on diagnosis and etiology of a disease, or whether 
her signs and symptoms arise from an undiagnosed illness.  
The later opinion can only be provided by competent 
healthcare professionals.  See Espiritu, supra.  In this 
regard, the Board notes that the veteran has repeatedly 
acknowledged in her own contentions that she carries a 
diagnosis for PTSD.

The majority of the medical examiners have associated the 
veteran's symptoms with known diagnosable diseases.  In 
preparation for her separation from the military in November 
1991, she was given a psychiatric examination.  This examiner 
reported that no psychiatric disorder had been found.  She 
was provided with a comprehensive VA psychiatric examination 
in April 1995.  This examination noted diagnoses of severe 
major depression and anxiety disorder (NOS).  Her psychiatric 
outpatient examiners from 1999 to the present time have noted 
assessments and impressions of depression, general anxiety 
disorder, PTSD, adjustment disorder with mixed emotions, and 
mood disorder (NOS).  On only two occasions has the 
outpatient records noted the existence of an undiagnosed 
illness.  In November 2002 an assessment of questionable 
"Gulf War Syndrome" was noted, and in March 2003 the 
assessments included chronic undiagnosed illness.  Of these 
two assessments, one is only provisional.  These few 
assessments do not change the fact that the overwhelming 
majority of the different examiners that have evaluated the 
veteran's signs and symptoms since the early 1990s have found 
them attributable to a diagnosed entity.  Thus, the great 
majority of healthcare professionals have linked the 
veteran's claimed psychiatric signs and symptoms to known 
diagnoses. 

Based on the above analysis, the Board finds that the 
preponderance of the competent medical evidence has linked 
the veteran's psychiatric signs and symptoms (to include 
depression, irritability, nightmares, and night sweats) to 
known diagnoses.  As disease entities have been diagnosed for 
these symptoms, they are not entitled to presumptive service 
connection under the provisions of 38 U.S.C.A. §§ 1117, 1118 
and 38 C.F.R. § 3.317.  

It is the Board's determination that a grant of service 
connection is not warranted in this case for an undiagnosed 
illness characterized by depression, irritability, 
nightmares, and night sweats.  While the veteran is competent 
to report injury and symptoms, the preponderance of the 
medical evidence and opinion does not support a finding that 
the veteran's symptoms are the result of an undiagnosed 
illness.  Accordingly, the provisions of 38 U.S.C.A. §§ 1117, 
1118 and 38 C.F.R. § 3.317 do not authorize the grant of 
entitlement to service connection for undiagnosed illness 
regarding these signs and symptoms.  


Conclusion

The evidence does not support a higher evaluation for the 
veteran's undiagnosed illness characterized by fatigue, 
joint/muscle pain, sleep disturbances, memory loss, and 
headaches.  Therefore, only a 20 percent rating under Code 
6354 for constant mild symptoms of fatigue and joint/muscle 
pain, with episodes of sleep disturbance, memory loss, and 
headaches that wax and wane, effective from November 2, 1994, 
is warranted.  In addition, the Board finds that entitlement 
to service connection for undiagnosed illness (characterized 
by depression, irritability, nightmares, and night sweats) is 
not authorized under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  While the appellant and other lay 
witnesses are competent to report symptoms, a preponderance 
of the medical findings do not support a higher evaluation or 
service connection.  The Board finds that the examination 
reports prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment, or diagnosis and etiology of a disability, 
than the lay statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  To this 
extent, the preponderance of the evidence is against a higher 
evaluation and the claim for service connection.  Thus, the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 20 percent disabling for an 
undiagnosed illness characterized by fatigue, joint/muscle 
pain, sleep disturbances, memory loss, and headaches is 
denied.

Entitlement to service connection for an undiagnosed illness, 
characterized by depression, irritability, nightmares, and 
night sweats, is denied.


REMAND

A review of the service medical records indicates that at the 
time of the veteran's entrance examination in December 1989 
she denied any medical history of psychiatric symptoms.  
However, she did report a pre-service suicide attempt 
variously noted as at age 5 or age 12.  Her psychiatric 
evaluation was reported to be normal.  In November 1991, the 
veteran informed her commander that she was homosexual.  She 
was referred for a psychiatric evaluation.  The diagnostic 
impression was reported to be "no psychiatric disorder."  
The examiner opined that there was no psychiatric disease or 
defect that warranted disposition through medical channels.  
An honorable discharge was provided the veteran in January 
1992.  Her military personnel records indicate that her 
primary military occupational specialty (MOS) was as a UH-60 
Helicopter Repairperson.  She served in Saudi Arabia during 
the Gulf War from December 1990 to May 1991.

The veteran was afforded a VA psychiatric examination in 
April 1995.  She reported that her stepfather had sexually 
assaulted her at the ages of eight and thirteen.  She 
indicated that during her deployment to Saudi Arabia she was 
the only woman in the unit and had been sexually harassed 
both other members of the unit.  She reported being terrified 
during scud missile and chemical attack warnings during the 
Gulf War.  Since returning from the Gulf War, the veteran 
claimed that she had developed symptoms of depression and 
nightmares about her experiences in the war.  The impression 
was severe major depression and anxiety disorder (NOS).  
Since this examination, the veteran has undergone continued 
VA psychiatric treatment.  During these sessions she reported 
witnessing dead bodies of soldiers and civilians during the 
Gulf War.  The outpatient records contain diagnoses for PTSD.

A review of the claims file indicates that there are no 
medical opinions of record that have discussed whether there 
is any relationship between the above noted disabilities and 
the veteran's military service.  As previously noted, the 
veteran is competent to provide evidence regarding injuries 
and symptomatology.  See Espiritu, supra.  In addition, VA 
adjudicators cannot base their decisions on their own 
unsubstantiated medical opinions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In the current case, the veteran 
has presented some evidence of in-service stressors or 
traumatic events, on-going psychiatric symptomatology, and 
current diagnoses for various psychiatric disabilities.  
Therefore, a comprehensive VA examination is required to 
determine the etiology of the current psychiatric disability.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  

The veteran has alleged that she currently suffers from PTSD 
as a result of her military experiences.  A review of the VA 
treatment records indicates that the veteran has received a 
diagnosis of PTSD.  However, these examiners do not appear to 
have had access to the veteran's service medical records, nor 
has the veteran's alleged stressors been verified.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (A medical 
examination must consider records of prior medical 
examination and treatment in order to assure a fully informed 
opinion.)  As these examinations are inadequate, and because 
the veteran's alleged in-service stressors have not been 
verified, further VA psychiatric examination must be 
obtained.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); 
Cohen v. Brown, 10 Vet. App. 128, 150-51 (1997) (In cases 
concerning PTSD, the Board is required to seek appropriate 
medical clarification if the medical evidence is insufficient 
in determining the adequacy of a claimed in-service 
stressor.)  This examination should provide a medical opinion 
on whether the corroborated in-service stressors resulted in 
PTSD and/or whether any current psychiatric disability is 
related to the veteran's military service.

The veteran's claimed in-service stressors include: (a) being 
sexually harassed by members of her unit in Saudi Arabia; (b) 
undergoing scud missile/chemical attacks during the Gulf War; 
and, (c) witnessing dead soldiers and civilians from U. S. 
military attacks.  A review of the claims file indicates that 
VA has yet to verify the veteran's alleged stressors with the 
U. S. Armed Services Center for Research of Unit Records 
(Center).  On remand, such verification should be conducted.  

There is no indication in the claims file that the RO 
attempted to develop evidence, to include alternative 
sources, under the provisions of 38 C.F.R. § 3.304(f)(3) for 
in-service personal assaults.  See VA Adjudication Manual 
M21-1 (M21-1), Part III, 5.14(c) (February 20, 1996).  The 
Court of Appeals for Veterans Claims (Court) has held that 
the provisions in M21-1, Part III, 5.14(c), on which the 
provisions of 38 C.F.R. § 3.304(f)(3) are based, that address 
PTSD claims based on personal assault are substantive rules 
which are the equivalent of VA regulations.  YR v. West, 11 
Vet. App. 393, 398-99 (1998); Patton v. West, 12 Vet. App. 
272 (1999).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should conduct a review 
of the claims file and ensure that no 
other notification or development action 
is required by the VCAA.  If further 
action is required, undertake it before 
further adjudication of the claims.  
2.  The VBA AMC should contact the 
veteran and request that she identify all 
treatment for her psychiatric complaints 
since her release from active military 
service.  Thereafter, VA should request 
all medical evidence from the identified 
sources.  All responses or evidence 
received from these requests should be 
associated with the claims file.  

3.  The VBA AMC should contact the VA 
Medical Center in Martinez, California, 
and the VA outpatient clinic in Redding, 
California, and request copies of the 
veteran's inpatient and outpatient 
psychiatric treatment dated from August 
2003 to the present time.  These records 
should be incorporated into the veteran's 
claim file.

4.  The VBA AMC should contact the 
veteran and request her to provide 
corroborating evidence of her alleged in-
service stressors.  Request that she 
provide detailed information regarding 
these stressors to include specific names 
of persons and units involved, and 
specific information on date and place 
the stressors occurred.  Inform her the 
currently uncorroborated stressors 
include (a) being sexually harassed by 
members of her unit in Saudi Arabia; (b) 
undergoing scud missile/chemical attacks 
during the Gulf War; and, (c) witnessing 
dead soldiers and civilians from U. S. 
military attacks.  

Inform her that corroborating evidence 
may include contemporaneous letters home, 
medical reports, statements from friends 
and family, statements from fellow 
servicemembers, newspaper articles, 
evidence of behavior changes after the 
event, diaries and/or journals, etc.  
This notification letter should be in 
compliance with the provisions of 
38 C.F.R. § 3.304(f)(3) discussing 
development of evidence corroborating an 
in-service personal assault.  Allow the 
veteran a reasonable time to respond.  
Any response or evidence submitted by the 
veteran must be incorporated into the 
claims file.

5.  The VBA AMC should contact the 
National Personnel Records Center and 
request that it provide to VA the 
veteran's in-service mental 
hygiene/psychiatric treatment records.  
If such records are unavailable, the NPRC 
should be instructed to provide VA with a 
negative response and the reasons for the 
inability to provide the requested 
records.  All evidence and responses 
received from this request must be 
incorporated into the claims file.

6.  After development requested in 
paragraphs 4 and 5 has been completed and 
all responses incorporated into the 
claims file, the VBA AMC should contact 
the U.S. Armed Services Center for 
Research of Unit Records and request that 
they attempt to verify the following 
alleged in-service stressors, to include:  
(a) being sexually harassed by members of 
her unit in Saudi Arabia; (b) undergoing 
scud missile/chemical attacks during the 
Gulf War; and, (c) witnessing dead 
soldiers and civilians from U. S. 
military attacks.  

The Center should be informed that the 
veteran claims her stressors happened 
while assigned to the Headquarters 
Company of the 2nd "COSCOM" during her 
deployment to Saudi Arabia from December 
1990 to May 1991.  Copies of the 
veteran's complete service personnel 
records should be provided to the Center.  
A copy of any available history for the 
unit to which the veteran was assigned 
during her service in the Gulf War should 
also be requested.  The Center should be 
specifically asked to indicate in its 
response if any of the requested unit 
histories are unavailable.  The Center's 
response and any evidence provided should 
be incorporated into the claims file.

7.  After the above development has been 
completed and all evidence received 
associated with the claims file, the VBA 
AMC should make a determination on 
whether any alleged in-service stressors 
have been corroborated by the evidence of 
record.  The RO should make a written 
report for the record on its 
determination of whether any in-service 
stressors have been corroborated and 
provide the psychiatric examiner 
(conducting the examination requested 
below) with an itemized list of these 
verified stressors.

8.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The purpose of this examination is to 
determine the existence and etiology of 
any current PTSD and/or other psychiatric 
disability.  The claims folder must be 
sent to the examiner for review.  A copy 
of this remand must also be provided to 
the examiner.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the examination report. 

The veteran has reported a number of 
alleged stressors from her military 
service.  Accompanying these instructions 
should be a determination by the VBA AMC 
if any alleged stressors have been 
verified by the record.  

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressors were sufficient to produce 
PTSD.  In this regard, the examiner is 
instructed to consider only the stressors 
identified by the VBA AMC as verified by 
the record.  If PTSD is diagnosed, the 
examiner must identify the stressor(s) 
supporting the diagnosis.  

The examiner should also determine 
whether the veteran suffers with a 
psychiatric disability other than PTSD.  
If so, this disability should be 
identified and the appropriate diagnosis 
provided.  Then, the examiner should 
determine whether it is at least as 
likely as not that any psychiatric 
disability (other than PTSD) was incurred 
in or is in anyway is related to the 
veteran's military service.

If the veteran fails to report for her 
scheduled examination, then documentation 
should be obtained and associated with 
the claims file that shows that notice 
scheduling the examination was sent to 
her last known address.  

9.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to these claims 
remains adverse to the veteran, she and 
her representative should be furnished a 
SSOC and afforded a reasonable period of 
time within which to respond thereto.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the issue 
currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies her; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of her claims.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



